Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Response to Amendment
The amendments filed May 20, 2021 have been entered. Accordingly, claims 1-10 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1-4 and 6-9. Claim 10 is cancelled by Applicant. The previous specification and drawings objections have been withdrawn due to the newly accepted “Specification” and “Drawings” dated 05/20/2021. The previous 102 and 103 rejections has been withdrawn due to applicant’ amendments. However, a new grounds of rejection has been made due to applicant’s amendments.

Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:
In claim 1, lines 13 and 14, “the pivot” should be “the respective spring pivot”
In claim 2, lines 12-13, “the first tab member and the second tab member” should be “the first tab and the second tab”
In claim 2, line 14, “each tab member” should be “each tab”
In claim 4, line 5, “an interior space one of the pair of opposing openings” should be “an interior space of one of the pair of opposing openings”
In claim 4, lines 7-8, “as interior space” should be “the interior space”
In claim 4, lines 13-14, “tab member” should be “release tabs”
In claim 4, lines 21-22, “the first and second tabs” should be “the first and second release tabs”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"release mechanism" in claim 1 in line 7 corresponding to the structural element 56 and 56’ which  allow for the selective engagement and disengagement of a threaded section 60, associated with a portion of each tab member 56 and 56', from the screw 30 as described in page 6, paragraph 003, ll. 8-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an under hoist stand" in line 3. It is unclear if applicant is claiming two under hoist stands or if applicant is refereeing back to the under hoist stand introduced in claim 2 line 3, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be referring to one support tube.
Claim 2 recites the limitation "the release member" in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what release member the applicant is referring to, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be the first and second tabs.
Claim 2 recites the limitation "a support location" in line 20. The recitation renders the metes and bounds of the claim indefinite, since one of ordinary skill would not be 
Claim 3 recites the limitation "the release mechanism" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "each tab having a threaded inner surface above the pivot" in line 10. It is unclear if each tab threaded inner surface must above the first and second spring pivot or just one spring pivot, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be have a portion of each tab threaded inner surface must above the first and second spring pivot.
Claim 3 recites the limitation "the release member" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what release member the applicant is referring to, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be the first and second tabs.
Claim 3 recites the limitation "the release member that is position below the pivot" in line 10. It is unclear if each release member (tabs) are position below the first and second spring pivot or just one spring pivot, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be have a portion of each tab threaded inner surface must above the first and second spring pivot.
Claim 4 recites the limitation "the outer walls" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said first release member and said second release member" in lines 8-9, 11 and 17-16. There is insufficient antecedent basis for this 
Claim 4 recites the limitation "the second spring pivot" in lines 10, 17-18, and 19. There is insufficient antecedent basis for this limitation in the claim. It is unclear which second spring pivot the applicant is referring to since only one first spring pivot (see line 7) is being claimed, rendering the claim indefinite. 
Claim 4 recites the limitation "the release member" in line 10. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what release member the applicant is referring to, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be the first and second tabs.
Claim 4 recites the limitation "a threaded screw" in line 16. It is unclear if applicant is claiming two threaded screws inserted into the spin handle assembly or if applicant is refereeing back to the treaded screw introduced in line 2, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be referring to one threaded screw being inserted into the spin handle assembly.
Claims 6 recites the limitation "a base" and “a support tube” in lines 2-3. It is unclear if applicant is claiming two support tubes with a base or if applicant is refereeing back to the support tube with a base introduced in claim 1 line 1-2, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be referring to one support tube having a base.
Claims 8-9 recites the limitation "a pedal" in lines 3-5. It is unclear if applicant is claiming two pedals or if applicant is refereeing back to the pedal introduced in claims 8-9 line 3, rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be referring to one pedal.
Claims 8-9 recites the limitation "a support tube" in lines 3-5. It is unclear if applicant is claiming two support tubes or if applicant is refereeing back to the support tube introduced in claim 2 line 5 (for claim 8) and claim 3 lines 14-15 (for claim 9), rendering the claim indefinite. For examining purposes, the Examiner will interpret the limitation to be referring to one support tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Richoz (EP 0527110) in view of Maino (US Patent No. 1,513,334).
Regarding claim 1, Richoz discloses: an under hoist support stand (Figure 1) comprising a base (element 2); a support tube (element 1) extending from the base (see figure 1 element 1 extends from element 2); a screw (element 3) partially housed within the support tube (see annotated figure below element 3 is partially housed in element 1 while the upper part of the screw is exposed) and having a free end (see in communication with a saddle (see annotated figure 1 below element 3 free end (Detail A) is in communication with element 4); a spin handle assembly in threaded communication with the screw, (see Detail B (the spin handle assembly ) of the annotated figure 2 below that interacts in threaded (element 5) communication of the screw (element 3)), the spin handle assembly being used to raise and lower the screw relative to the support tube (the assembly includes handles (elements 15/15’) that are used to raise and lower the screw relative to the support tube), the spin handle assembly further comprising a release mechanism (element 6/6’) for disengaging the spin handle assembly from threaded engagement with the screw, the release mechanism further comprising a first tab (element 6) and a second tab (element 6’) attached by a respective spring pivot (elements 14/14’), each pivot positioned within an interior space (see paragraph 0010, ll. 1-4 and 12-15 where the prior art states that element 14/14’ can be disposed against an outer surface of the housing (element 11) “or alternatively within a housing” provided on the surface of element 11) defined by a housing (element 11) connected to the screw (see figure 2 the housing (element 11) is connected to element 3 (screw)), each first tab and second tab having a threaded inner surface (see figure 3 element 7) above the pivot (see figure 1 the threaded inner surface (element 7 is located on at the ends (elements 9/9’)of the release members (as best shown in figure 8) are above the pivot (elements 14/14’)) and a portion of the release member that is positioned below the pivot and is positioned along an exterior of the housing (see figure 1 a portion of elements 6/6’ (release member) is position below the pivot (elements 14/14’) and positioned along the exterior of element 11 (housing)) thereby allowing the screw to be manually raised and lowered through the spin handle assembly when disengaged (see figures 2 and 3 element 6/6’ consists of elements 8 and 9 (projection part with a lower edge) that are engaged with the screw’s (element 3) threaded portion (element 5) during engagement, and then element 6/6’ is disengaged when pushing the handles inwardly as shown by arrows of element 18/18’. Thus the release mechanism is disengaged from the screw to allow the screw to be manually raised and lowered through the spin handle assembly when disengaged as best shown in figure 3, see also paragraph 0011, ll. 1-5). 

    PNG
    media_image1.png
    805
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    729
    487
    media_image2.png
    Greyscale

However, Richoz appears to be silent regarding wherein an upper edge of the support tube having a thrust bearing supported thereon and wherein between about 50% to about 70% of threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab.
Maino teaches it was known in the art to have an under hoist support stand (Figures 1-3) comprising a support tube (element 4) extending from a base (element 1), a screw (element 13) partially housed within the support tube and have a free end in communication with a saddle (element 17), and an upper edge (element 15) of the support tube having a thrust bearing (element 16 and see also col. 2, ll. 60-63 where the prior art states that element 16 is “a thrust bearing” that rests on element 15 formed on the support tube (element 4)) supported thereon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Maino to provide wherein an upper edge of the support tube having a thrust bearing supported thereon. Doing so provides low friction and accurate performance under fluctuating loads and speeds during operations thus enhancing the capabilities of the device. 
However, Richoz modified appears to be silent wherein between about 50% to about 70% of threaded surface of the threaded screw is engaged by the threaded surfaces of the first tab and second tab. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modified Richoz by modifying the size of the threaded surfaces of the first and second release members to have wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first tab and second tab, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to 
Regarding claim 3, Richoz discloses: a process that allows for a lowering of a saddle (element 4) of a under hoist support stand (Figure 1) comprising the steps of: turning a spin handle (element 15/15’) in a counterclockwise direction to relieve saddle pressure off a under vehicle component (See paragraph 0011, ll. 1-8 where the prior art states that element 15/15’ rotatable interacts with a screw (element 3) in order to raised and lowered the saddle (element 4) during operations, thus one of ordinary skill in the art would understand that turning the spin handle a counterclockwise direction to relieve saddle pressure) off a under vehicle component) disengaging the a threaded portion (element 5) of a screw (element 3) from a mated threaded engagement (element 7) within a spin handle assembly (see Detail B in the annotated figure 2 above, Detail B consists of element 6/6’ consists of elements 8 and 9 (projection part with a lower edge) that are engaged with the screw’s (element 3) threaded portion (element 5) during engagement, and then element 6/6’ is disengaged when pushing the handles inwardly as shown by arrows of element 18/18’, see also figure 3 the threads of the screw are disengaged from the mated threaded engagement (element 7) of the spin handle assembly) the disengaging step provided by a the release mechanism further comprising a first (element 6) and a second tab (element 6’) attached by a respective first and second spring pivot (elements 14/14’), each respective pivot positioned within an interior space (see paragraph 0010, ll. 1-4 and 12-15 where the prior art states that element 14/14’ can be disposed defined by a housing (element 11) connected to the screw (see figure 2 the housing (element 11) is connected to element 3 (screw)), each tab having a threaded inner surface (see figure 3 element 7) above the pivot (see figure 1 the threaded inner surface (element 7 is located on at the ends (elements 9/9’)of the release members (as best shown in figure 8) are above the pivot (elements 14/14’)) and a portion of the release member that is positioned below the pivot and is positioned along an exterior of the housing (see figure 1 a portion of elements 6/6’ (release member) is position below the pivot (elements 14/14’) and positioned along the exterior of element 11 (housing)); manually lowering the screw relative to the support base (element 2) when the spin handle assembly is disengaged from the screw, reengaging the threaded portion of the screw by the spin handle assembly (see paragraph 0011, ll. 1-8).
However, Richoz appears to be silent regarding wherein the screw positioned within an upper edge of the support tube having a thrust bearing supported thereon.
Maino teaches it was known in the art to have an under hoist support stand (Figures 1-3) comprising a support tube (element 4) extending from a base (element 1), a screw (element 13) partially housed within the support tube and have a free end in communication with a saddle (element 17), and the screw positioned within an upper edge (see figure 1-2 the screw (element 13) is positing within an upper edge (element 15) of the support tube) of the support tube having a thrust bearing (element 16 and  supported thereon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Maino to provide wherein an upper edge of the support tube having a thrust bearing supported thereon. Doing so provides low friction and accurate performance under fluctuating loads and speeds during operations thus enhancing the capabilities of the device. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richoz (EP 0527110) in view of Donges (US Patent No. 2,310,942) and Maino (US Patent No. 1,513,334).
Regarding claim 2, Richoz discloses: a process of adjusting the a working height of a load bearing saddle (element 4) of an under hoist stand (Figure 1) comprising steps of: providing an under hoist stand (Figure 1) comprising a screw member (element 3) in communication with a saddle positioned on a terminal end of the screw member (see annotated figure 1 below element 3 terminal end (Detail A) is in communication with element 4); providing a spin handle assembly in threaded communication with the screw member (see Detail B (the spin handle assembly ) of the annotated figure 2 below that interacts in threaded (element 5) communication of the screw member (element 3)), the spin handle assembly allowing movement of the screw when threadily engaged by the spin handle assembly (the assembly includes handles (elements 15/15’) that are used to raise and lower the screw relative to the support tube), the spin handle assembly further having a first tab (element 6) and second tab (element 6’) that selectively disengages the spin handle assembly from threaded engagement with the screw, the first tab member and the second tab member attached by a respective spring pivot (elements 14/14’), each respective pivot positioned within an interior space (see paragraph 0010, ll. 1-4 and 12-15 where the prior art states that element 14/14’ can be disposed against an outer surface of the housing (element 11) “or alternatively within a housing” provided on the surface of element 11) defined by a housing (element 11) connected to the screw (see figure 2 the housing (element 11) is connected to element 3 (screw)), each tab member having a threaded inner surface (see figure 3 element 7) above the spring pivot (see figure 1 the threaded inner surface (element 7 is located on at the ends (elements 9/9’)of the release members (as best shown in figure 8) are above the pivot (elements 14/14’)) and a portion of the release member that is positioned below the pivot and is positioned along an exterior of the housing (see figure 1 a portion of elements 6/6’ (release member) is position below the pivot (elements 14/14’) and positioned along the exterior of element 11 (housing)) thereby allowing the screw to be manually raised or lowered when disengaged from threaded engagement with the spin handle assembly (See paragraph 0011, ll. 1-8 where the prior art states that element 15/15’ rotatable interacts with a screw (element 3) in order to raised and lowered the saddle (element 4) during operations, thus one of ordinary skill in the art would understand that turning the spin handle will raise and lower the screw when manually operated); disengaging the screw from the spin handle assembly (see figure 3); reengaging the screw with the spin handle assembly (see paragraph 0011, ll. 1-8).

    PNG
    media_image1.png
    805
    691
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    729
    487
    media_image2.png
    Greyscale

However, Richoz appears to be silent that his process of adjusting the working height involves raising the screw and the saddle to a support location beneath a vehicle and rotating the spin handle assembly to further engage the saddle to a supported work piece and within an upper edge of the support tube having a thrust bearing supported thereon.
Donges teaches it was known in the art to have an process of adjusting the working height involves raising the screw and the saddle to a support location beneath a vehicle (see figure 1 element 18 has the screw (element 47) raised in order for the saddle (top portion abutting element 16) to support a location beneath a vehicle (element 10) and rotating the spin handle assembly to further engage the saddle to a supported work piece (see figure 1 element 18 has the screw (element 47) is rotated to further engage the saddle to a supported work piece (element 10)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Donges to provide process of adjusting the working height involves raising the screw and the saddle to a support location beneath a vehicle and rotating the spin handle assembly to further engage the saddle to a supported work piece. Doing so allows the user to utilize an under hoist stand with a screw and saddle in order to raise and lower a vehicle thus allowing the user to have space to work on the vehicle and replace parts.
However, Richoz modified appears to be silent wherein within an upper edge of the support tube having a thrust bearing supported thereon.
Maino teaches it was known in the art to have an under hoist support stand (Figures 1-3) comprising a support tube (element 4) extending from a base (element 1), a screw (element 13) partially housed within the support tube and have a free end in communication with a saddle (element 17), and the screw positioned within an upper edge (see figure 1-2 the screw (element 13) is positing within an upper edge (element 15) of the support tube) of the support tube having a thrust bearing (element 16 and see also col. 2, ll. 60-63 where the prior art states that element 16 is “a thrust bearing” that rests on element 15 formed on the support tube (element 4)) supported thereon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Maino to provide wherein an upper edge of the support tube having a thrust bearing supported thereon. Doing so provides low friction and accurate . 
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bersier (US Patent No. 4,966,345).
Regarding claim 4, Bersier discloses: a spin handle assembly (Figure 1) for selectively engaging and disengaging from a threaded screw (element 3) comprising: a housing (element 5), the housing defining an axial bore there through (see figures 3-5 element 5 defines an axial bore wherein the screw passes through); a pair of opposing openings defined within the outer walls of the housing (see figure 4 element 5 has two opposing openings defined within the outer walls where elements 11a/b are passing through in order to interact with the screw); a first release tab (element 6a) attached by a pivot (element 16) within an interior space one of the pair of opposing openings (see figures  3-4 where elements 6a/b are pivotally attached by the first spring pivot (element 16) within an interior space (interior space of the housing (element 5) that has two opposing openings); a second release tab (element 6b) attached by a first spring pivot (element 16) within as interior space of one of the pair of opposing openings (see figures  3-4 where elements 6a/b are pivotally attached by the first spring pivot (element 16) within an interior space (interior space of the housing (element 5) that has two opposing openings), said first release member and said second release member being in communication with a the respective first spring pivot and second spring pivot which moves the respective release members to a first position within the housing (see col. 3, ll. 16-20 where the prior art states “a split circular wire spring 16 of the circlip type is disposed in said groove in order to urge these nut parts continuously into engagement with the thread of the screw 3”), said first and said second tab members each defining a threaded surface (elements 7a/b) adapted for engaging and securing with the threaded screw inserted in the axial bore (see figures 4-5 and 7-9 where the first and second release members threaded surfaces (elements 7a/b) are engaging and securing the threaded screw inserted in the axial bore of element 5), each tab member having a threaded inner surface above the pivot and a portion of the tab member that is positioned below the first and second spring pivots further positioned along an exterior of the housing (see figure 4 elements 6a/6b (release members) have a threaded inner surface (inner surface elements 6a/6b) above the pivot and a portion of the release member that is positioned below the pivot further positioned along an exterior of the housing); wherein when the spin handle assembly has a threaded screw inserted within the axial bore (see figures 4-5 and 7-9 where the first and second release members threaded surfaces (elements 7a/b) are engaging and securing the threaded screw inserted in the axial bore of element 5), the respective threaded surfaces of the first release member and the second release member will engage the threaded screw surfaces via pressure supplied by the respective first springs and second spring (see col. 3, ll. 16-20 where the prior art states “a split circular wire spring 16 of the circlip type is disposed in said groove in order to urge these nut parts continuously into engagement with the thread of the screw 3”), the first and second tabs further allowing for a pivoted disengagement of the first and second threaded surfaces from the threaded screw, thereby allowing a free movement of the threaded screw relative to the spin handle assembly (see .
However, Bersier appears to be silent in regards to wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first and second tabs.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified Bersier by modifying the size of the threaded surfaces of the first and second release members to have wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first and second tabs, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to allow the user to increase the area of securement between the threaded surfaces of the first/second tabs and the screw, thus increasing securement engagement during operations. See MPEP 2144.04 (IV)(A)
Regarding claim 5, Bersier discloses: the spin handle assembly according to claim 4 wherein the spin handle assembly further defines at least one handle (elements 12a/b) extending from an exterior surface of the housing (see figure 1 elements 12a/b extending from an exterior surface of element 5).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richoz (EP 0527110) in view of Maino (US Patent No. 1,513,334) as applied to claims 1 and 3 above, and further in view of Hott (US Patent No. 2,316,432).
Regarding claim 6, Richoz discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein a pedal is connected to a base of the support tube, the pedal pivoting the support tube in an upward direction when depressed.
Hott teaches it was known in the art under hoist support stand (Figure1) wherein a pedal (element 13) is connected to a base (element 10) of the support tube (element 12), the pedal pivoting the support tube in an upward direction when depressed (see col. 2, ll. 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Hott to provide wherein a pedal is connected to a base of the support tube, the pedal pivoting the support tube in an upward direction when depressed. Doing so provides a simple/easy operation of lifting an object by allowing the user to utilize their feet to apply pressure to the pedal of the hoist in order to pivot the support tube in an upward direction which allows the user to lift the work piece to be worked on.
Regarding claim 9, Richoz discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent depressing a pedal in operative communication with the support tube; lifting the support tube in a vertical direction in response to the step of depressing a pedal.
Hott teaches it was known in the art under hoist support stand (Figure1) wherein depressing a pedal (element 13) in operative communication with the support tube (element 12); lifting the support tube in a vertical direction in response to the step of depressing a pedal (see col. 2, ll. 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Richoz to incorporate the teachings of Hott to provide wherein depressing a pedal in operative communication with the support tube; lifting the support tube in a vertical direction in response to the step of depressing a pedal. Doing so provides a simple/easy operation of lifting an object by allowing the user to utilize their feet to apply pressure to the pedal of the hoist in order to pivot the support tube in an upward direction which allows the user to lift the work piece to be worked on.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bersier (US Patent No. 4,966,345) and Hott (US Patent No. 2,316,432). 
Regarding claim 7, Bersier discloses all of the limitations as stated above in the rejection of claim 1, but appears to be silent wherein a pedal is connected to a base of the support tube, the pedal pivoting the support tube in an upward direction when depressed.
Hott teaches it was known in the art under hoist support stand (Figure1) wherein a pedal (element 13) is connected to a base (element 10) of the support tube (element 12), the pedal pivoting the support tube in an upward direction when depressed (see col. 2, ll. 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bersier to incorporate the teachings of Hott to provide wherein a pedal is connected to a base of the support tube, the pedal pivoting the support tube in an upward direction when depressed. Doing so provides a simple/easy operation of lifting an object by allowing the user to utilize their feet to apply pressure to the pedal of the hoist in order to pivot the support tube in an upward direction which allows the user to lift the work piece to be worked on.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richoz (EP 0527110) in view of Donges (US Patent No. 2,310,942) and Maino (US Patent No. 1,513,334) as applied to claim 2 above, and further in view of Hott (US Patent No. 2,316,432).
Regarding claim 8, Richoz modified discloses all of the limitations as stated above in the rejection of claim 2, but appears to be silent depressing a pedal in operative communication with the support tube; lifting the support tube in a vertical direction in response to the step of depressing a pedal.
Hott teaches it was known in the art under hoist support stand (Figure1) wherein depressing a pedal (element 13) in operative communication with the support of the support tube; lifting the support tube in a vertical direction in response to the step of depressing a pedal.
Hott teaches it was known in the art under hoist support stand (Figure1) wherein depressing a pedal (element 13) in operative communication with the support tube (element 12); lifting the support tube in a vertical direction in response to the step of depressing a pedal (see col. 2, ll. 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Richoz to incorporate the teachings of Hott to provide wherein depressing a pedal in operative communication with the support tube; lifting the support tube in a vertical direction in response to the step of depressing a pedal. Doing so provides a simple/easy operation of lifting an object by allowing the user to utilize their feet to apply pressure to the pedal of the hoist in order to pivot the support tube in an upward direction which allows the user to lift the work piece to be worked on. As stated in the rejection 

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
On page 1 of the “Remarks” applicant argues that he Richoz reference does not establish a prima facia case of obviousness. Applicant respectfully disagrees with the Examiner's position that there is any motivation to one of ordinary skill in the art to make the invention as claimed. The stated motivation of "to increase the area of securement between the threaded surfaces" is absent. Traditional release mechanisms of similar nature utilize a greater length of the helical screw for engagement such as it is questionable that modifications made by the Applicant and set forth in the claims would provide any greater or less surface area of engagement of the overall threaded surfaces. Absent some motivation to modify the prior art as set forth in the Applicant's claimed invention. The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modified Richoz by modifying the size of the threaded surfaces of the first and second release members to have wherein between about 50% to about 70% of a threaded surface of the threaded screw opposite the threaded inner surface is engaged by the threaded surfaces of the first and second release members, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so would be to allow the user to increase the area of securement between the threaded surfaces of the first/second release members and the screw, thus increasing securement engagement during operations. See MPEP 2144.04 (IV)(A) which states where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/22/2021



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723